EXHIBIT 10.1
 
SECOND AMENDED AND RESTATED
ADMINISTRATIVE SERVICES AGREEMENT
 
BETWEEN
 
BREITBURN ENERGY COMPANY L.P.
 
AND
 
BREITBURN MANAGEMENT COMPANY, LLC
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS


ARTICLE I
 
DEFINITIONS
       
Section 1.1
Definitions.
1
Section 1.2
Construction.
7
     
ARTICLE II
 
RETENTION OF BREITBURN MANAGEMENT; SCOPE OF SERVICES
       
Section 2.1
Retention of BreitBurn Management.
7
Section 2.2
Performance of Services.
7
Section 2.3
Performance of Services by Affiliates and Third Parties.
7
Section 2.4
Intellectual Property.
8
Section 2.5
Appointment of Independent Accounting Firm and Independent Petroleum Engineer.
8
     
ARTICLE III
 
BOOKS, RECORDS AND REPORTING
       
Section 3.1
Books and Records.
8
Section 3.2
Audits.
9
Section 3.3
Reports.
9
     
ARTICLE IV
 
PAYMENT AMOUNT
       
Section 4.1
Payment Amount
9
Section 4.2
Payment of Payment Amount.
10
Section 4.3
Disputed Charges.
10
Section 4.4
Set Off.
11
Section 4.5
BreitBurn Management's Employees.
11
     
ARTICLE V
 
FORCE MAJEURE
       
Section 5.1
Force Majeure.
11
     
ARTICLE VI
 
ASSIGNMENTS AND SUBCONTRACTS
       
Section 6.1
Assignments.
12
Section 6.2
Other Requirements
12

 
BREITBURN ENERGY COMPANY L.P
SECOND AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT
 
i

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 
ARTICLE VII
 
TERM AND TERMINATION
     
Section 7.1
Term
13
Section 7.2
Termination by BEC
13
Section 7.3
Termination by BreitBurn Management.
14
Section 7.4
Effect of Termination.
14
Section 7.5
Preferential Right re BreitBurn Management
14
Section 7.6
Exclusivity
15
   
ARTICLE VIII
 
CONFIDENTIAL INFORMATION
     
Section 8.1
Nondisclosure
15
Section 8.2
Permitted Disclosure.
15
   
ARTICLE IX
 
LIMITATION OF LIABILITY; INDEMNIFICATION
     
Section 9.1
Limitation of Liability.
16
Section 9.2
Indemnification.
16
   
ARTICLE X
 
DISPUTE RESOLUTION
     
ARTICLE XI
 
TRANSITION SERVICES
       
Section 11.1
General Transition Services.
17
Section 11.2
Access
18
Section 11.3
Employment Offers
18
Section 11.4
Employee Plans and Obligations
18
Section 11.5
Sale of BEC
18

 
BREITBURN ENERGY COMPANY L.P
SECOND AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT
 
ii

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)


ARTICLE XII
GENERAL PROVISIONS


Section 12.1
Notices
19
Section 12.2
Further Action.
20
Section 12.3
Binding Effect.
20
Section 12.4
Integration.
20
Section 12.5
Creditors.
21
Section 12.6
Waiver.
21
Section 12.7
Counterparts.
21
Section 12.8
Applicable Law.
21
Section 12.9
Invalidity of Provisions.
21
Section 12.10
Amendment or Restatement.
21
Section 12.11
Directly or Indirectly.
21
Section 12.12
Prior Services
22

 
BREITBURN ENERGY COMPANY L.P
SECOND AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT
 
iii

--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED
ADMINISTRATIVE SERVICES AGREEMENT


THIS SECOND AMENDED AND RESTATED ADMINISTRATIVE SERVICES AGREEMENT is entered
into on, and effective as of, August 26, 2008 (the "Effective Date"), by and
between BreitBurn Energy Company L.P., a Delaware limited partnership ("BEC"),
and BreitBurn Management Company, LLC, a Delaware limited liability company
("BreitBurn Management," and collectively with BEC, the "Parties" and each, a
"Party").
 
RECITALS
 
A.BEC is the owner, directly or indirectly, of interests in the Business (as
hereinafter defined);
 
B.The BEC Group (as hereinafter defined) requires certain services to operate
the Business and to fulfill other general and administrative functions relating
to the Business;
 
C.The BEC Group desires that BreitBurn Management provide such services, and
BreitBurn Management is willing to undertake such engagement, subject to the
terms and conditions of this Agreement; and
 
D.The parties also wish to provide the BEC Group with the right to request of
BreitBurn Management certain transitional services.
 
NOW, THEREFORE, BEC and BreitBurn Management agree as follows:
 
ARTICLE 1
 
DEFINITIONS
 
Section 1.1Definitions.
 
The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.
 
"Affiliate" means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
"control" means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise. As used in this
Agreement, members of the BEC Group shall not be Affiliates of BBEP or BreitBurn
Management, and BBEP and BreitBurn Management shall not be Affiliates or members
of the BEC Group.
 
BREITBURN ENERGY COMPANY L.P
SECOND AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT
 
1

--------------------------------------------------------------------------------


 
"Agreement" means this Second Amended and Restated Administrative Services
Agreement, as it may be amended, supplemented or restated from time to time.
 
"BBEP" means BreitBurn Energy Partners L.P., a Delaware limited partnership.
 
“BBEP Change in Control” means a change in ownership or control of BBEP effected
through any of the following:
 

 
(a)
the sale, transfer or other disposition of all or substantially all of the
assets of BBEP or its Subsidiaries;

 

 
(b)
the acquisition, directly or indirectly, by any person or related group of
persons of beneficial ownership of more than forty percent (40%) of the
outstanding equity securities or limited partnership interests of BBEP
immediately after the consummation of such transaction or a series of related
transactions, whether such transaction involves a direct issuance from BBEP or
the acquisition of securities from one or more existing partners or owners
(other than an acquisition by Quicksilver Resources Inc. and its Affiliates,
unless it is an acquisition of (1) all or substantially all of the outstanding
securities or interests of BBEP or (2) of a majority of the outstanding
securities or interests of BBEP and Quicksilver has more than two
representatives on the Board of Directors of BBEP or BreitBurn Management); or

 

 
(c)
both Halbert Washburn and Randall Breitenbach are no longer employed as Co-CEOs
of BBEP,

 
provided, however, that in no event will a change in control be deemed to occur
solely due to (i) the reorganization or conversion of an entity to another form
of entity if the holders of the equity securities or ownership interests,
directly or indirectly, remain substantially the same after the reorganization
or conversion, or (ii) action taken by BBEP, including, but not limited to
repurchases of equity securities or limited partnership interests.
 
"Bankrupt" with respect to any Person means such Person shall generally be
unable to pay its debts as such debts become due, or shall so admit in writing
or shall make a general assignment for the benefit of creditors; or any
proceeding shall be instituted by or against such Person seeking to adjudicate
it a bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), shall remain undismissed or unstayed for a period of
30 days; or such Person shall take any action to authorize any of the actions
set forth above.
 
BREITBURN ENERGY COMPANY L.P
SECOND AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT
 
2

--------------------------------------------------------------------------------


 
"BEC" means BreitBurn Energy Company L.P., a Delaware limited partnership as
defined in the introductory paragraph.
 
“BEC Change in Control” means a change in ownership or control of any of BEC,
BreitBurn Energy Holdings LLC or BEH (GP) effected through any of the following:
 

 
(a)
the sale, transfer or other disposition of all or substantially all of the
assets of any of BEC, BreitBurn Energy Holdings LLC or BEH (GP) LLC to any
Person or related group of Persons other than Affiliates of members of the BEC
Group; or

 

 
(b)
the acquisition, directly or indirectly, by any Person or related group of
Persons, other than Affiliates of the BEC Group, of beneficial ownership of more
than forty percent (40%) of the outstanding equity securities or partnership
interests of BEC immediately after the consummation of such transaction or a
series of related transactions, whether such transaction involves a direct
issuance from BEC or the acquisition of securities from one or more existing
partners or owners; or

 

 
(c)
an initial public offering of any member of the BEC Group,

 
provided, however, that in no event will a change in control be deemed to occur
solely due to the reorganization or conversion of an entity to another form of
entity if the holders of the equity securities or ownership interests, directly
or indirectly, remain substantially the same after the reorganization or
conversion.
 
"BEC Group" means BEC, BreitBurn Energy Holdings LLC, BEH (GP) LLC, BEH (LP)
LLC and all of their respective Subsidiaries.
 
"BEC Group Party" means the BEC Group and their respective directors, officers,
employees, agents and permitted assigns.
 
“BreitBurn Management Change in Control” means a change in ownership, management
or control of BreitBurn Management effected through any of the following:
 

 
(a)
the sale, transfer or other disposition of all or substantially all of the
assets of BreitBurn Management, except to an Affiliate of BreitBurn Management
or an entity majority owned by the senior management team (ie. CEO’s, CFO, COO
and/or General Counsel) of BreitBurn Management; or

 

 
(b)
the acquisition, directly or indirectly by any person or related group of
persons of beneficial ownership of more than fifty percent (50%) of BreitBurn
Management’s outstanding securities or membership interests immediately after
the consummation of such transaction or a series of related transactions,
whether such transaction involves a direct issuance from BreitBurn Management or
the acquisition of securities from one or more existing owners; or

 
BREITBURN ENERGY COMPANY L.P
SECOND AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT
 
3

--------------------------------------------------------------------------------


 

 
(c)
both Halbert Washburn and Randall Breitenbach are no longer employed as Co-CEOs
by BreitBurn Management,

 
provided, however, that in no event will a change in control be deemed to occur
solely due to the reorganization or conversion of an entity to another form of
entity if the holders of the securities or ownership interests remain
substantially the same after the reorganization or conversion.
 
"BreitBurn Management Party" means BreitBurn Management and its controlling
persons, directors, officers, employees, agents and permitted assigns.
 
"Business" means the acquisition, operation and disposition of oil and gas
producing properties, and related ancillary real estate development, by the BEC
Group.
 
"Confidential Information" means non-public information about the disclosing
Party's or any of its Affiliates' business or activities that is proprietary and
confidential, which shall include, without limitation, all business, financial,
technical and other information, including software (source and object code) and
programming code, of a Party or its Affiliates marked or designated
"confidential" or "proprietary" or by its nature or the circumstances
surrounding its disclosure it should reasonably be regarded as confidential.
Confidential Information includes not only written or other tangible
information, but also information transferred orally, visually, electronically
or by any other means. Confidential Information does not include information
that (i) is in or enters the public domain without breach of this Agreement, or
(ii) the receiving Party lawfully receives from a third party without
restriction on disclosure and to the receiving Party's knowledge without breach
of a nondisclosure obligation.
 
"Damages" means all liabilities, claims, damages, losses and expenses
(including, but not limited to, court costs and reasonable attorneys' fees).
 
“Direct Costs” means all costs and expenses of every type, including but not
limited to, labor, materials, and equipment, incurred directly in the operation
of any property owned by BEC. In the case of properties jointly owned by BEC and
BBEP, then Direct Costs are costs attributable to the proportionate ownership
interest owned by BEC.
 
"Effective Date" is defined in the introductory paragraph.
 
"Environmental Law" means current local, county, state, federal, and/or foreign
law (including common law), statute, code, ordinance, rule, order, judgment,
decree, regulation or other legal obligation relating to the protection of
health, safety or the environment or natural resources, including, without
limitation, the Comprehensive Environmental Response Compensation and Liability
Act (42 U.S.C. section 9601 et seq.), as amended, the Resource Conservation and
Recovery Act (42 U.S.C. section 6901 et seq.), as amended, the Federal Water
Pollution Control Act (33 U.S.C. section 1251 et seq.), as amended, the Clean
Air Act (42 U.S.C. section 7401 et seq.), as amended, the Toxic Substances
Control Act (15 U.S.C. section 2601 et seq.), as amended, the Occupational
Safety and Health Act (29 U.S.C. section 651 et seq.), as amended, the Safe
Drinking Water Act (42 U.S.C. section 300(f) et seq.), as amended, analogous
state, tribal or local laws, and any similar, implementing or successor law, and
any amendment, rule, regulation, or directive issued thereunder, including any
determination by, or interpretation of any of the foregoing by any Governmental
Authority that has the force of law.
 
BREITBURN ENERGY COMPANY L.P
SECOND AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT
 
4

--------------------------------------------------------------------------------


 
“Fixed Fee” means a monthly fee of Seven Hundred and Seventy-Five Thousand
Dollars ($775,000) for the performance of the Services through December 31, 2008
as adjusted for the period after December 31, 2008 pursuant to Section 4.1(b)
and based on the parameters set forth in Schedule II.
 
"Force Majeure" means any cause beyond the reasonable control of a Party,
including the following causes (unless they are within such Party's reasonable
control): acts of God, strikes, lockouts, acts of the public enemy, wars or
warlike action (whether actual or impending), arrests and other restraints of
government (civil or military), blockades, embargoes, insurrections, riots,
epidemics, landslides, lightning, earthquakes, fires, sabotage, tornadoes, named
tropical storms and hurricanes, and floods, civil disturbances, terrorism, lack
of Governmental Approvals, mechanical breakdown of machinery or equipment,
explosions, confiscation or seizure by any government or other public authority,
any order of any court of competent jurisdiction, regulatory agency or
governmental body having jurisdiction.
 
"Governmental Approval" means any material consent, authorization, certificate,
permit, right-of-way grant or approval of any Governmental Authority that is
necessary for the construction, ownership and operation of the assets used in
the Business in accordance with applicable Laws.
 
"Governmental Authority" means any court or tribunal in any jurisdiction or any
federal, state, tribal, municipal or local government or other governmental
body, agency, authority, department, commission, board, bureau, instrumentality,
arbitrator or arbitral body or any quasi- governmental or private body lawfully
exercising any regulatory or taxing authority.
 
"Laws" means any applicable statute, Environmental Law, common law, rule,
regulation, judgment, order, ordinance, writ, injunction or decree issued or
promulgated by any Governmental Authority.
 
“LTIP Costs” means all costs associated with BEC sponsored long term incentive
plans set forth on Schedule II or subsequently implemented by BEC.
 
"Parties" is defined in the introductory paragraph.
 
BREITBURN ENERGY COMPANY L.P
SECOND AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT
 
5

--------------------------------------------------------------------------------


 
"Payment Amount" means the Fixed Fee, LTIP Costs, Direct Costs and the Third
Party Costs.
 
"Person" means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
 
“Prime Rate” means an interest rate (which shall in no event be higher than the
rate permitted by applicable law) equal to the prime interest rate of BEC’s
principal lender.
 
"Services" means such services, consistent with past service levels, which BEC
determines may be reasonable and necessary to operate the Business, including,
without limitation, those general and administrative services necessary or
useful for the conduct of the business of the BEC Group, including, but not
limited to, operations, geoscience, accounting, corporate development, finance,
land, legal and engineering and those services described on Schedule I hereto.
 
"Subsidiary" means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) or limited
liability company in which such Person or a Subsidiary of such Person is, at the
date of determination, a limited partner or member of such partnership or
limited liability company, but only if more than 50% of the partnership or
membership interests of such entity (considering all of the partnership or
membership interests of the entity as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, (c) a partnership
(whether general or limited) or limited liability company in which such Person
or a Subsidiary of such Person is, at the date of determination, a general
partner or manager of such partnership or limited liability company, or (d) any
other Person (other than a corporation or a partnership) in which such Person,
one or more Subsidiaries of such Person, or a combination thereof, directly or
indirectly, at the date of determination, has (i) at least a majority ownership
interest or (ii) the power to elect or direct the election of a majority of the
directors or other governing body of such Person.
 
“Third Party Costs” means costs incurred by BreitBurn Management on behalf of
BEC with entities or persons other than a BEC Group Party or a BreitBurn
Management Party relating specifically to the Business or the assets of BEC and
which can be separately billed and segregated from costs incurred with respect
to the assets of BBEP, including but not limited to, outside accounting, reserve
engineering and legal costs as well as the third-party costs shown on Schedule
II hereto.
 
Other terms defined herein have the meanings so given them.
 
BREITBURN ENERGY COMPANY L.P
SECOND AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT
 
6

--------------------------------------------------------------------------------


 
Section 1.2 Construction.
 
Unless the context requires otherwise: (a) any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa; (b) references to Articles and Sections refer to Articles and Sections of
this Agreement; (c) references to Exhibits refer to the Exhibits attached to
this Agreement, each of which is made a part hereof for all purposes; (d) the
terms "include", "includes", "including" and words of like import shall be
deemed to be followed by the words "without limitation"; (e) the terms "hereof,"
"herein" and "hereunder" refer to this Agreement as a whole and not to any
particular provision of this Agreement; and (f) references to money refer to
legal currency of the United States of America. The table of contents and
headings contained in this Agreement are for reference purposes only, and shall
not affect in any way the meaning or interpretation of this Agreement.
 
ARTICLE II
 
RETENTION OF BREITBURN MANAGEMENT; SCOPE OF SERVICES
 
Section 2.1 Retention of BreitBurn Management.
 
BEC hereby engages BreitBurn Management to perform the Services, and to provide
all personnel and any facilities, goods and equipment necessary to perform the
Services. BreitBurn Management hereby accepts such engagement and agrees to
perform the Services requested by BEC and to provide facilities, goods,
equipment, and all employees and other personnel as may be reasonable and
necessary to perform the Services. BEC recognizes that BreitBurn Management is
concurrently providing Services to BBEP. All decisions relating to the
assignment of personnel or the methodology or systems to be utilized in
providing the Services shall be in the reasonable discretion of BreitBurn
Management after consultation with BEC.
 
Section 2.2 Performance of Services.
 
BreitBurn Management hereby covenants and agrees that the Services will be
performed in accordance with (i) applicable material Governmental Approvals and
Laws and (ii) good and customary industry standards.
 
Section 2.3 Performance of Services by Affiliates and Third Parties.
 
The Parties hereby agree that in discharging its obligations hereunder,
BreitBurn Management may engage any of its Affiliates or any qualified third
party to perform the Services (or any part of the Services) on its behalf and
that the performance of the Services (or any part of the Services) by any such
Affiliate or third party shall be treated as if BreitBurn Management performed
such Services itself. Notwithstanding the foregoing, nothing contained herein
shall relieve BreitBurn Management of its obligations hereunder.
 
BREITBURN ENERGY COMPANY L.P
SECOND AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT
 
7

--------------------------------------------------------------------------------


 
Section 2.4 Intellectual Property.
 
(a) Any (i) inventions, whether patentable or not, developed or invented, or
(ii) copyrightable material (and the intangible rights of copyright therein)
developed, by BreitBurn Management, its Affiliates or its or their employees in
connection with the performance of the Services shall: (a) in the case such
intellectual property relates solely to the Services or property owned
exclusively by BEC, be the property of BEC and (b) in all other cases be the
property of BreitBurn Management; provided, however, that the BEC Group shall be
granted an irrevocable, royalty-free, non-exclusive right and license to use
such inventions or material. BreitBurn Management covenants not to, at any time,
make any claim to or attempt to prohibit the BEC Group from using any process,
technical knowledge, invention, technology or equipment used in respect of the
Business and the assets of the BEC Group, and acknowledges that all
property-specific (including general reservoir characterization studies)
technical knowledge and processes used in connection with the Business and the
assets of BEC shall be the property of BEC. For certainty this covenant in the
foregoing sentence shall survive the termination of this Agreement.
 
(b) BEC hereby grants to BreitBurn Management and its Affiliates an irrevocable,
royalty-free, non-exclusive and non-transferable right and license to use,
during the term of this Agreement, any intellectual property provided by the BEC
Group to BreitBurn Management or its Affiliates, but only to the extent such use
is necessary for the performance of the Services. BreitBurn Management agrees
that it and its Affiliates will utilize such intellectual property solely in
connection with the performance of the Services.
 
Section 2.5 Appointment of Independent Accounting Firm and Independent Petroleum
Engineer.
 
Notwithstanding anything to the contrary in this Agreement, the Parties hereby
recognize and agree that BEC shall have the exclusive authority to appoint an
independent accounting firm to audit the financial statements of BEC and to
appoint an independent petroleum engineer to provide reports to BEC relating to
estimates of reserves for applicable securities laws and other reporting
purposes.
 
ARTICLE III
 
BOOKS, RECORDS AND REPORTING
 
Section 3.1 Books and Records.
 
BreitBurn Management shall maintain accurate books and records regarding the
performance of the Services and its calculation of the Payment Amount, and shall
maintain such books and records for the period required by applicable accounting
practices or law.
 
BREITBURN ENERGY COMPANY L.P
SECOND AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT
 
8

--------------------------------------------------------------------------------


 
Section 3.2 Audits.
 
BEC shall have the right, upon reasonable notice, and at all reasonable times
during usual business hours, to audit, examine and make copies of the books and
records referred to in Section 3.1. Such right may be exercised through any
agent or employee of the BEC Group designated in writing by it or by an
independent public accountant, engineer, attorney or other agent so designated.
BEC shall bear all costs and expenses incurred in any inspection, examination or
audit. BreitBurn Management shall review and respond in a timely manner to any
claims or inquiries made by BEC regarding matters revealed by any such
inspection, examination or audit.
 
Section 3.3 Reports.
 
BreitBurn Management shall prepare and deliver to BEC any reports provided for
in this Agreement and such other reports as BEC may reasonably request from time
to time regarding the performance of the Services.
 
ARTICLE IV
 
PAYMENT AMOUNT
 
Section 4.1 Payment Amount.
 
(a) BEC shall pay BreitBurn Management the Fixed Fee monthly. BEC shall also
reimburse BreitBurn Management monthly for: (a) Third Party Costs, (b) all LTIP
Costs, and (c) all Direct Costs. For certainty there shall be no duplication in
the categories of fees and costs set forth in the foregoing.
 
(b) For the period beginning January 1, 2009, BEC and BreitBurn Management shall
meet and determine the Fixed Fee to be paid by BEC to BreitBurn Management for
the Services to be supplied during the ensuing calendar year pursuant to the
provisions of this Section 4.1(b). On or about November 1, 2008, and each
succeeding anniversary of such date during the Term of this Agreement, BreitBurn
Management will provide to the Board of Directors of BreitBurn GP, LLC, the
general partner of BBEP, and to the Board of Directors of BreitBurn Energy
Holdings, LLC a recommendation for the Fixed Fee to be utilized during the
ensuing calendar year determined in accordance with the methodology set forth on
Schedule II, together with all appropriate backup material explaining the
recommendation for the proposed fee. BreitBurn Management and BEC agree to
negotiate in good faith to determine the Fixed Fee for such services, which
Fixed Fee shall represent a reasonable allocation of all projected costs (other
than Third-Party Costs, LTIP Costs and Direct Costs) to be incurred by BreitBurn
Management in providing such Services. In the event that the Parties are unable
to agree upon the Fixed Fee portion of such costs, the issue shall be determined
pursuant to the dispute resolution procedures set forth in Article X below.
Pending the final determination of the Fixed Fee, BEC shall pay monthly the
Fixed Fee payable for December of the preceding year. Any amounts determined to
be due between the parties for past months once the Fixed Fee is finally
determined, shall be promptly paid with interest at the Prime Rate for the
period from when the revised Fixed Fee would have originally been due hereunder
until paid. The Parties acknowledge and agree that prior approval of the
Conflicts Committee of the Board of Directors of BreitBurn GP, LLC may be
required in connection with the agreement by BreitBurn Management to the amount
of the Fixed Fee to be determined pursuant to this Section 4.1(b).
 
BREITBURN ENERGY COMPANY L.P
SECOND AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT
 
9

--------------------------------------------------------------------------------


 
(c) Notwithstanding anything to the contrary in this Section, with respect to
the Pre-Existing Equity Plans Obligations as defined pursuant to Section 5.7 of
that certain Purchase Agreement by and among Pro LP Corp., Pro GP and BreitBurn
Energy Partners L.P. dated June 16, 2008 for the purchase and sale of all the
limited liability interests of BreitBurn Management Company (the “Purchase
Agreement”), the BEC Group shall reimburse BreitBurn Management for the cost of
the portion of the Pre-Existing Plans Obligations allocated to the BEC Group
pursuant to Section 5.7 of the Purchase Agreement, and BBEP shall reimburse
BreitBurn Management for the cost of the portion of the Pre-Existing Plans
Obligations allocated to BBEP pursuant to Section 5.7 of the Purchase Agreement.
Neither BEC nor BBEP nor any of their respective affiliates shall be responsible
for the cost of the Pre-Existing Equity Plans Obligations except as provided in
the preceding sentence. BreitBurn Management agrees not to cause BEC Group to
incur or be responsible for any additional LTIP Costs not otherwise set forth on
or contemplated by Schedule II. Notwithstanding anything to the contrary herein,
the provisions of this Section 4.1(c) shall survive any termination of this
Agreement.
 
Section 4.2 Payment of Payment Amount.
 
BreitBurn Management shall invoice BEC on or before the 25th day of each month
for the estimated Payment Amount for the next succeeding month, plus or minus
any adjustment necessary to correct prior estimated billings to actual billings.
Subject to Section 4.3, all invoices shall be due and payable, in immediately
available funds, on the last day of the month to which the invoice relates. Upon
the request of BEC, BreitBurn Management shall furnish a reasonable detail of
the Services provided and charges assessed during any month.
 
Section 4.3 Disputed Charges.
 
BEC MAY, WITHIN 120 DAYS AFTER RECEIPT OF A CHARGE FROM BREITBURN MANAGEMENT,
TAKE WRITTEN EXCEPTION TO SUCH CHARGE, ON THE GROUND THAT THE SAME WAS NOT A
REASONABLE COST INCURRED BY BREITBURN MANAGEMENT OR ITS AFFILIATES IN CONNECTION
WITH THE SERVICES. BEC SHALL NEVERTHELESS PAY BREITBURN MANAGEMENT IN FULL WHEN
DUE THE FULL PAYMENT AMOUNT OWED TO BREITBURN MANAGEMENT. SUCH PAYMENT SHALL NOT
BE DEEMED A WAIVER OF THE RIGHT OF BEC TO RECOUP ANY CONTESTED PORTION OF ANY
AMOUNT SO PAID. HOWEVER, IF THE AMOUNT AS TO WHICH SUCH WRITTEN EXCEPTION IS
TAKEN, OR ANY PART THEREOF, IS ULTIMATELY DETERMINED NOT TO BE AN APPROPRIATE
COST INCURRED BY BREITBURN MANAGEMENT OR ITS AFFILIATES UNDER THIS AGREEMENT IN
CONNECTION WITH ITS PROVIDING THE SERVICES HEREUNDER, SUCH AMOUNT OR PORTION
THEREOF (AS THE CASE MAY BE) SHALL BE REFUNDED BY BREITBURN MANAGEMENT TO BEC
TOGETHER WITH INTEREST THEREON AT THE PRIME RATE DURING THE PERIOD FROM THE DATE
OF PAYMENT BY BEC TO THE DATE OF REFUND BY BREITBURN MANAGEMENT.
 
BREITBURN ENERGY COMPANY L.P
SECOND AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT
 
10

--------------------------------------------------------------------------------


 
Section 4.4 Set Off.
 
In the event that BreitBurn Management owes BEC a sum certain in an uncontested
amount under any other agreement, then any such amounts may be aggregated and
BEC and BreitBurn Management may discharge their obligations by netting those
amounts against any amounts owed by BEC to BreitBurn Management under this
Agreement. If BEC or BreitBurn Management owes the other party a greater
aggregate amount, that Party may pay to the other Party the difference between
the amounts owe.
 
Section 4.5 BreitBurn Management's Employees.
 
BEC shall not be obligated to pay to BreitBurn Management's or its Affiliates'
employees directly any compensation, salaries, wages, bonuses, benefits, social
security taxes, workers' compensation insurance, retirement and insurance
benefits, training and other such expenses; provided, however, that BEC may, at
its option, compensate employees providing Services hereunder under any BEC
long-term incentive plan or any equity-based incentive plan or agreement for the
provision of Services hereunder; and provided further, however, that if
BreitBurn Management fails to pay any employee providing Services hereunder,
with the exception of employee claims for amounts owed that BreitBurn Management
disputes in good faith, within 30 days of the date such employee's payment is
due:
 
(a) BEC may (i) pay such employee directly, (ii) employ such employee directly,
(iii) notify BreitBurn Management and begin to pay such employee directly, or
(iv) if such failure to pay affects all or substantially all such employees,
notify BreitBurn Management that this Agreement is terminated and employ all
such employees directly; and
 
(b) BreitBurn Management shall reimburse BEC, as the case may be, the amount BEC
paid to BreitBurn Management for Services provided by any BreitBurn Management
employee that BreitBurn Management did not pay to any such employee.
 
ARTICLE V
 
FORCE MAJEURE
 
Section 5.1 Force Majeure.
 
A Party's obligation under this Agreement shall be excused when and to the
extent its performance of that obligation is prevented due to Force Majeure;
provided, however, that a Party shall not be excused by Force Majeure from any
obligation to pay money. The Party that is prevented from performing its
obligation by reason of Force Majeure shall promptly notify the other Parties of
that fact and shall exercise due diligence to end its inability to perform as
promptly as practicable. Notwithstanding the foregoing, a Party is not required
to settle any strike, lockout or other labor dispute in which it may be
involved; provided, however, that, in the event of a strike, lockout or other
labor dispute affecting BreitBurn Management, BreitBurn Management shall use
reasonable efforts to continue to perform all obligations hereunder by utilizing
its management personnel and that of its Affiliates.
 
BREITBURN ENERGY COMPANY L.P
SECOND AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT
 
11

--------------------------------------------------------------------------------


 
ARTICLE VI
 
ASSIGNMENTS AND SUBCONTRACTS
 
Section 6.1 Assignments.
 
(a) Other than as permitted herein, without the prior consent of BreitBurn
Management, none of BEC or the other members of the BEC Group may sell, assign,
transfer or convey any of its rights, or delegate any of its obligations, under
this Agreement to any Person.
 
(b) Without the prior consent of BEC, BreitBurn Management may not sell, assign,
transfer or convey any of its rights, or delegate any of its obligations, under
this Agreement to any Person, other than the delegation of performance of
Services to an Affiliate of BreitBurn Management or a qualified third party as
permitted by Section 2.3 and the sale, assignment, transfer or conveyance of its
rights hereunder to any such Affiliate.
 
Section 6.2 Other Requirements.
 
Subject to the other provisions hereof:
 
(a) All materials and workmanship used or provided in performing the Services
shall be in accordance with applicable specifications and standards.
 
(b) BreitBurn Management shall exercise reasonable diligence to obtain the most
favorable terms or warranties available from vendors, suppliers and other third
parties, and where appropriate, BreitBurn Management shall assign such
warranties to BEC.
 
(c) In rendering the Services, BreitBurn Management shall not discriminate
against any employee or applicant for employment because of race, creed, color,
religion, sex, national origin, age or handicap, and shall comply with all
applicable provisions of Executive Order 11246 of September 24, 1965, and any
successor order thereto. Subject to the above, BreitBurn Management shall, to
the extent practicable, engage employees who reside in or whose businesses are
located in the local area or state where the Services are performed.
 
(d) BreitBurn Management agrees to exercise reasonable diligence to ensure that,
during the term of this Agreement, it shall not employ unauthorized aliens as
defined in the Immigration Reform and Control Act of 1986, or any successor law.
 
BREITBURN ENERGY COMPANY L.P
SECOND AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT
 
12

--------------------------------------------------------------------------------


 
ARTICLE VII
 
TERM AND TERMINATION
 
Section 7.1 Term.
 
The initial term of this Agreement shall be from the Effective Date through
December 31, 2013; provided, however, that in the absence of written notice
delivered to the other party by either party to this Agreement of the intention
not to continue under the terms of this Agreement, given no later than the day
that is 180 days before December 31, 2013, and each successive anniversary
thereof, the term of this Agreement shall be extended for one additional
calendar year until either or both parties have given notice of their intention
to terminate. It is the intention of this "evergreen" extension clause that each
party have at least 180 days notice of the other party's intention not to
continue under this Agreement.
 
Section 7.2 Termination by BEC.
 
(a) Upon the occurrence of any of the following events, BEC may terminate this
Agreement by giving written notice of such termination to BreitBurn Management:
 
(i) a BEC Change in Control;
 
(ii) a BBEP Change in Control;
 
(iii) a BreitBurn Management Change in Control; or
 
(iv) BreitBurn Management's failure to pay employees providing Services
hereunder within thirty (30) days of the date such employees’ payment is due,
subject to the limitations described in Section 4.5.
 
Any termination under this Section 7.2(a) shall become effective, at the
election of BEC as set forth in its notice, either: (1) at the end of the
calendar month following the calendar month during which the notice first
described in this Section 7.2(a) is delivered; or (2) if Transition Services are
requested in writing by BEC pursuant to this Section 7.2(a) and Article XI, at
the end of the monthly period set forth in the notice requesting such Transition
Services, which period may extend only until the end of the sixth calendar month
following the calendar month during which the notice first described in this
Section 7.2(a) is delivered.
 
(b) In addition to its rights under Sections 7.1 and 7.2(a), beginning no
earlier than the day that is 180 days before December 31, 2010, upon 180 days
prior written notice, BEC may provide written notice to BreitBurn Management
that BEC does not believe that BreitBurn Management is devoting adequate time
and resources to BEC, or is not effectively maximizing the value of BEC. Unless
the situation is reasonably corrected by BreitBurn Management within the ensuing
180 days, then BEC may elect to terminate this Agreement effective as of the end
of the 180 day period following the delivery notice by BEC under this paragraph
7.2(b).
 
BREITBURN ENERGY COMPANY L.P
SECOND AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT
 
13

--------------------------------------------------------------------------------


 
(c) In the event that BBEP or BreitBurn Management becomes Bankrupt or dissolves
or commences liquidation or winding-up, this Agreement shall automatically
terminate without notice to BreitBurn Management.
 
(d) If this Agreement is terminated prior to December 31, 2013, pursuant to
Section 7.2 (a) (ii) or Section 7.2 (a) (iii) due to the fact that both Halbert
Washburn and Randall Breitenbach are no longer employed as Co-CEOs of BBEP or
BreitBurn Management or Section 7.2 (b) hereof, BEC shall be obligated to
promptly reimburse BreitBurn Management for its reasonable expenses incurred in
reducing its staffing, including, but not limited to reasonable severance
payments, up to a maximum of the lesser of two times the Fixed Fee in effect at
the date of such termination and $2,000,000.
 
Section 7.3 Termination by BreitBurn Management.
 
(a) Upon the occurrence of a BEC Change in Control, BreitBurn Management may
terminate this Agreement by giving written notice of such termination to BEC:
 
Any termination under this Section 7.3(a) shall become effective at the later to
occur of: (1) the end of the calendar month following the calendar month during
which the notice first described in this Section 7.3(a) is delivered; or (2) if
Transition Services are requested in writing by BEC pursuant to Article XI, at
the end of the monthly period set forth in the notice requesting such Transition
Services, which period may extend only until the end of the sixth calendar month
following the calendar month during which the notice first described in this
Section 7.3(a) is delivered.
 
(b) In the event that BEC becomes Bankrupt or dissolves or commences liquidation
or winding-up, this Agreement shall automatically terminate without notice to
BEC.
 
Section 7.4 Effect of Termination.
 
If this Agreement is terminated in accordance with Section 7.2 or 7.3, at the
effective date of termination, all rights and obligations under this Agreement
shall cease except for (a) obligations that expressly survive termination of
this Agreement; (b) liabilities and obligations that have accrued prior to such
termination, including the obligation to pay any amounts that have become due
and payable prior to such termination, and (c) the obligation to pay any portion
of the Payment Amount that has accrued prior to such termination, even if such
portion has not become due and payable at that time.
 
Section 7.5 Preferential Right re BreitBurn Management.
 
In the event that BBEP elects to no longer utilize the services of any
administrative office of BreitBurn Management in the management and operation of
BBEP or if, in conjunction with a BBEP Change in Control, the purchaser of BBEP,
or substantially all of its assets, intends not to utilize substantially all of
the services of BreitBurn Management above the Asset Manager (or equivalent)
level at any administrative office, then BEC shall have a preferential right to
acquire, for the sum of Ten Dollars, all of the assets of BreitBurn Management
with respect to such office(s), including but not limited to, furniture and
office furnishings, office equipment and computers, software and software
licenses (to the extent transferable), supplies, telephone and communications
equipment, and, at BEC’s separate election, lease(s) on office and parking
space.
 
BREITBURN ENERGY COMPANY L.P
SECOND AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT
 
14

--------------------------------------------------------------------------------


 
Section 7.6 Exclusivity.
 
During the term of this Agreement, BreitBurn Management agrees that it will not
provide any services comparable to those Services provided to BEC hereunder to
any Person in the oil and gas industry other than to any member of the BBEP
Group or to any other member of the BEC Group without the prior written consent
of BEC; provided, however, that in connection with a sale or transfer of oil and
gas properties or interests therein to any third party purchaser, BreitBurn
Management may agree to provide transitional services to such third party
purchaser for a period of up to one year.
 
ARTICLE VIII
 
CONFIDENTIAL INFORMATION
 
Section 8.1 Nondisclosure.
 
Each of BreitBurn Management and BEC agrees that (i) it will not disclose to any
third party or use any Confidential Information disclosed to it by the other
except as expressly permitted in this Agreement, and (ii) it will take all
reasonable measures to maintain the confidentiality of all Confidential
Information of the other Party in its possession or control, which will in no
event be less than the measures it uses to maintain the confidentiality of its
own information of similar type and importance.
 
Section 8.2 Permitted Disclosure.
 
Notwithstanding the foregoing, each Party may disclose Confidential Information
(i) to the extent required by a court of competent jurisdiction or other
governmental authority or otherwise as required by law, including without
limitation disclosure obligations imposed under the federal securities laws,
provided that such Party has given the other Party prior notice of such
requirement when legally permissible to permit the other Party to take such
legal action to prevent the disclosure as it deems reasonable, appropriate or
necessary, or (ii) to its consultants, legal counsel, Affiliates, accountants,
banks and other financing sources and their advisors; provided, however, that
such Persons shall be bound by the confidentiality obligations imposed pursuant
to this Agreement with respect to such Confidential Information.
 
BREITBURN ENERGY COMPANY L.P
SECOND AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT
 
15

--------------------------------------------------------------------------------


 
ARTICLE IX
 
LIMITATION OF LIABILITY; INDEMNIFICATION
 
Section 9.1 Limitation of Liability.
 
Except as may be provided in Section 9.2 below, each BreitBurn Management Party
shall not be liable to each BEC Group Party for any liabilities, claims,
damages, losses or expenses, including, but not limited to, any special,
indirect, incidental or consequential damages, of a BEC Group Party arising in
connection with this Agreement and the Services provided hereunder.
 
Section 9.2 Indemnification.
 
(a) BreitBurn Management shall indemnify, defend and hold harmless each of the
BEC Group Parties from and against all Damages of any kind or nature, of third
parties unrelated to any BEC Group Party, caused by or arising in connection
with the gross negligence or willful misconduct of BreitBurn Management in
connection with the performance of the Services.
 
(b) From and after the Effective Date and except for those matters for which
BreitBurn Management has indemnity obligations pursuant to Section 9.2(a), BEC
shall indemnify, defend and hold harmless each BreitBurn Management Party from
and against all liabilities, claims, damages, losses and expenses (including,
but not limited to, court costs and reasonable attorneys' fees)(collectively
referred to as "Damages") of any kind or nature, arising from or related to the
Business, the Services or their performance by BreitBurn Management under this
Agreement.
 
ARTICLE X
 
DISPUTE RESOLUTION
 
If the Parties are unable to resolve any dispute regarding the validity or terms
of this Agreement or its termination, service or performance issues, there is a
material breach of this Agreement that has not been corrected within thirty (30)
days of receipt of notice of such breach or any other dispute between the
parties related to this Agreement, either party hereto may refer the matter to
an arbitrator selected in accordance with the rules of JAMS in Los Angeles
County, California as the exclusive remedy for any such dispute, and in lieu of
any court action, which is hereby waived. The only exception shall be a claim by
either Party for injunctive relief pending arbitration.
 
BREITBURN ENERGY COMPANY L.P
SECOND AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT
 
16

--------------------------------------------------------------------------------


 
ARTICLE XI
 
TRANSITION SERVICES
 
Section 11.1 General Transition Services.
 
In the event that this Agreement is terminated by the giving of notice pursuant
to Section 7.1 or in the event that BEC makes an election pursuant to Section
7.2(a) or 7.3(a), BEC shall have the right to receive from BreitBurn Management
commercially reasonable transitional services (the "Transition Services") in
addition to Services under this Agreement. Such Transition Services shall
provide for the orderly, efficient and timely transition to BEC of the
responsibility for the administrative services previously provided by BreitBurn
Management hereunder. Such Transition Services shall be provided for the
applicable Payment Amount otherwise attributable to the period in question
without any increase in the Fixed Fee. The Transition Services shall be provided
for a six (6) month period (the "Transition Period"). Transition Services shall
at the request of the BEC Group include, without limitation, the following:
 
(a) BreitBurn Management shall segregate all books, records and data that relate
to Business or the assets of the BEC Group and provide the BEC Group with a
listing of all such books, records and data. BreitBurn Management shall take all
such steps, including using reasonable commercial efforts to obtain any
applicable approvals, consents, or waivers, as are necessary or appropriate to
transfer such books, records and data to the BEC Group.
 
(b) BreitBurn Management shall take all necessary or appropriate steps to
transfer and to transition to the BEC Group the information, knowledge and
systems data relating to the Services currently provided by BEC under this
Agreement, including without limitation, banking arrangements, taxation matters,
lease, land, conveyancing and real estate administration matters, treasury
matters, insurance coverage matters, information systems matters, human resource
matters, marketing matters, operations, development, exploration and geological
and geophysical matters, and accounting and audit matters.
 
(c) BreitBurn Management shall take all necessary or appropriate steps,
including using reasonable commercial efforts to obtain any applicable
approvals, consents or waivers, to transfer all contracts applicable to the
Business and the assets of the BEC Group.
 
(d) BreitBurn Management shall take all reasonably necessary or appropriate
steps, including using reasonable commercial efforts to obtain any applicable
consents, approvals or waivers, in order to transfer all data for all systems
relating to the Business and the assets of the BEC Group. The BEC Group shall be
entitled to use BreitBurn Management systems, software and hardware until such
time as such data is transferred to the BEC Group and the BEC Group systems are
fully functional. To the extent software systems can be duplicated at no cost to
BreitBurn Management a copy shall be provided to BEC, and to the extent software
systems relate solely to the assets of the BEC Group, they shall be transferred
to BEC.
 
BREITBURN ENERGY COMPANY L.P
SECOND AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT
 
17

--------------------------------------------------------------------------------


 
(e) BreitBurn Management shall take all reasonably necessary or appropriate
steps, including using reasonable commercial efforts to obtain any applicable
consents, appraisals or waivers, to transfer all technical data and knowledge,
studies, reports, working papers, logs and interpretations related to the
Business or the assets of the BEC Group to the BEC Group.
 
Section 11.2 Access. 
 
The BEC Group shall be entitled to have access to BreitBurn Management and its
staff during any period during which Transition Services are being provided. The
BEC Group shall also during the Transition Period have access to all books,
records, data, systems relating to the Business and the assets of the BEC Group.
The BEC Group shall be permitted to have employees or representatives in each of
the areas of the services being provided attend at the offices of BreitBurn
Management during normal business hours during the Transition Period and
BreitBurn Management shall provide such persons with reasonable working areas
comparable with BreitBurn Management employees.
 
Section 11.3 Employment Offers.
 
The BEC Group shall be entitled during the Transition Period to offer employment
or service contracts to those employees of BreitBurn Management who are field
workers or officed exclusively at BEC field offices. BreitBurn Management agrees
to use commercially reasonable efforts to assist the BEC Group in obtaining the
transfer of the employment of such personnel to the BEC Group. BreitBurn
Management and the BEC Group agree to meet and discuss whether it would be
appropriate for other employees of BreitBurn Management who spend a material
amount of time on BEC Group matters to transfer their employment to the BEC
Group at the end of the Transition Period.
 
Section 11.4 Employee Plans and Obligations.
 
BreitBurn Management and the BEC Group will take all reasonably necessary or
appropriate steps, (including using reasonable commercial efforts to cause its
affiliates to take necessary or appropriate steps and reasonably commercial
efforts to obtain applicable consents, approvals and waivers) to segregate any
employee plans and the obligations thereunder such that the BEC Group will only
have liability under the employee plans relating to it.
 
Section 11.5 Sale of BEC.
 
BreitBurn Management acknowledges that the BEC Group may sell all or any portion
of BEC, or all or a portion of its assets and therefore the BEC Group shall be
entitled to assign the rights it has to obtain the Transition Services hereunder
to any purchaser of the BEC Group, any part thereof, or any of its assets.
 
BREITBURN ENERGY COMPANY L.P
SECOND AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT
 
18

--------------------------------------------------------------------------------


 
ARTICLE XI1
 
GENERAL PROVISIONS
 
Section 12.1 Notices.
 
All notices or other communications required or permitted under, or otherwise in
connection with, this Agreement must be in writing and must be given by
depositing same in the mail, addressed to the Person to be notified, postpaid
and registered or certified with return receipt requested or by transmitting by
national overnight courier or by transmitting by national overnight courier or
by delivering such notice in person or by facsimile to such Party. Notice given
by mail, national overnight courier or personal delivery shall be effective upon
actual receipt. Notice given by facsimile shall be effective upon confirmation
of receipt when transmitted by facsimile if transmitted during the recipient's
normal business hours or at the beginning of the recipient's next business day
after receipt if not transmitted during the recipient's normal business hours.
All notices to be sent to a Party pursuant to this Agreement shall be sent to or
made at the address, in each case as follows:
 
if to BEC:
 
BreitBurn Energy Company L.P.
515 South Flower Street, Suite 4800 Los Angeles, CA 90071
Attention: Randall H. Breitenbach
Fax: (213) 225-5917
 
With copies to:
 
Metalmark Capital Holdings LLC
1177 Avenue of the Americas, 40th Floor
New York, New York 10036
Attention:
Gregory Myers
Facsimile:
(212) 823-1949
   
and
 
Greenhill Capital Partners, LLC
300 Park Avenue
New York, New York 10022
Attention:
V. Frank Pottow
Facsimile:
(212) 389-1715
   
and

 
BREITBURN ENERGY COMPANY L.P
SECOND AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT
 
19

--------------------------------------------------------------------------------


 
Davis Polk & Wardwell
450 Lexington Avenue
New York, New York 10017
Attention:
John A. Bick
Facsimile:
(212) 450-3800
   
if to BreitBurn Management:
 
BreitBurn Management Company, LLC
515 South Flower Street, Suite 4800
Los Angeles, California 90071
Attention:
Halbert S. Washburn
Facsimile:
(213) 225-5917
 
and
 
Vinson & Elkins
666 Fifth Avenue
New York, New York 10103
Attention:
Alan P. Baden
 
Shelley A. Barber
Facsimile:
(917) 849-5337
 
(917) 849-5353



Section 12.2 Further Action.
 
The Parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.
 
Section 12.3 Binding Effect.
 
This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.
 
Section 12.4 Integration.
 
This Agreement constitutes the entire Agreement among the Parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings pertaining thereto.
 
BREITBURN ENERGY COMPANY L.P
SECOND AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT
 
20

--------------------------------------------------------------------------------


 
Section 12.5 Creditors.
 
None of the provisions of this Agreement shall be for the benefit of, or shall
be enforceable by, any creditor of BEC.
 
Section 12.6 Waiver.
 
No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach of any other covenant, duty, agreement or condition.
 
Section 12.7 Counterparts.
 
This Agreement may be executed in counterparts, all of which together shall
constitute an agreement binding on all the Parties hereto, notwithstanding that
all such Parties are not signatories to the original or the same counterpart.
Each Party shall become bound by this Agreement immediately upon affixing its
signature hereto.
 
Section 12.8 Applicable Law.
 
This Agreement shall be construed in accordance with and governed by the laws of
the State of Delaware, without regard to the principles of conflicts of law.
 
Section 12.9 Invalidity of Provisions.
 
If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.
 
Section 12.10 Amendment or Restatement.
 
This Agreement may be amended or restated only by a written instrument executed
by each of the Parties; provided, however, that BreitBurn Management may not,
without the prior approval of the Conflicts Committee of BreitBurn GP, LLC,
agree to any amendment or modification of this Agreement that the Conflicts
Committee determines will adversely affect the holders of common units
representing limited partner interests in BBEP.
 
Section 12.11 Directly or Indirectly.
 
Where any provision of this Agreement refers to action to be taken by any Party,
or which such Party is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Party,
including actions taken by or on behalf of any Affiliate of such Party.
 
BREITBURN ENERGY COMPANY L.P
SECOND AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT
 
21

--------------------------------------------------------------------------------


 
Section 12.12 Prior Services.
 
Nothing in this Agreement is intended to change, affect or supersede the
provisions of the prior Administrative Services Agreement amended hereby and the
parties each remain responsible for all obligations, costs, liabilities and
benefits provided for under that prior agreement through the Effective Date of
this Second Amended and Restated Agreement (and for such extended periods as may
have been provided for thereunder, as applicable).
 
BREITBURN ENERGY COMPANY L.P
SECOND AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT
 
22

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Effective Date.
 
BREITBURN ENERGY COMPANY L.P.
 
By: BEH (GP), its General Partner
 
By:
/s/ Halbert S. Washburn
   
Name: Halbert S. Washburn
 
Title: Co-Chief Executive Officer
 
BREITBURN MANAGEMENT COMPANY, LLC
 
By:
/s/ Halbert S. Washburn
 
Name: Halbert S. Washburn
 
Title: Co-Chief Executive Officer

 
BREITBURN ENERGY COMPANY L.P
SECOND AMENDED & RESTATED ADMINISTRATIVE SERVICES AGREEMENT
 
23

--------------------------------------------------------------------------------


 
SCHEDULE I
 
SERVICES PROVIDED BY BREITBURN MANAGEMENT TO BEC
 
1.  Accounting
 
2.  Information Technology
 
3.  Real Property
 
4.  Legal
 
5.  Operations/Reservoir Engineering/Geology/Geophysics
 
6.  Administrative Services
 
7.  Financial Services
 
8.  Insurance Service
 
9.  Risk Management
 
10.Corporate Development
 
11. Commercial and Marketing
 
12.Treasury
 
13.Tax
 
14. Audit
 
15. SOX
 
16. Investor Relations
 
17. EH & S
 
18. HR
 
19. Regulatory Compliance
 
20. Land Administration
 

--------------------------------------------------------------------------------



Approval Levels
 
Other than pursuant to commitments set forth in BEC's annual budget of capital
expenditures, operating expenses and general and administrative expenses as
supplemented by forecast updates thereto, BreitBurn Management shall not cause
BEC to directly or indirectly do any of the following without the prior approval
of a designated representative of BreitBurn Energy Holdings LLC: (i) sell,
pledge, dispose of or encumber any assets, except in the ordinary course of
business, for a consideration in excess of $500,000 in aggregate or incur any
capital expenditure for the period following the date hereof in excess of
$250,000 individually or $1,000,000 in aggregate, or except for the sale of
petroleum substances in the ordinary course of business and consistent with
BEC's current marketing practices; (ii) acquire by merger, amalgamation,
consolidation or acquisition of shares or assets, any corporation, partnership
or other business organization or division thereof, or, except for investments
in securities for hedging purposes made in the ordinary course of business, make
any investment either by purchase of shares or securities, contributions of
capital, property transfer, or, except in the ordinary course of business,
purchase of any property or assets of any other individual or entity; (iii)
enter into any material joint venture, farm-out or other partnering arrangement;
(iv) except for draws in the ordinary course of business under any exisitng and
approved credit facility, incur any indebtedness for borrowed money or any other
material liability or obligation or issue any debt securities or assume,
guarantee, endorse or otherwise as an accommodation become responsible for, the
obligations of any other individual or entity, or make any loans or advances;
(v) pay, discharge or satisfy any material claims, liabilities or obligations
other than the payment, discharge or satisfaction in the ordinary course of
business, consistent with past practice, of liabilities reflected or reserved
against in its financial statements or incurred in the ordinary course of
business consistent with past practice; (vi) authorize, recommend or propose any
release or relinquishment of any material contract right; (vii) waive, release,
grant or transfer any rights of material value or modify or a change in any
material respect any existing license, lease, contract, production sharing
agreement, government land concession, development plan or other document;
(viii) enter into or terminate any interest rate swaps, currency swaps, hedges
or any other rate fixing agreement for a financial transaction or enter into any
hedge, put or call arrangement of any sort or any forward sale agreement for
commodities; (ix) authorize any of the foregoing, or enter into or modify any
contract, agreement, commitment or arrangement to do any of the foregoing,
except as permitted above.
 

--------------------------------------------------------------------------------



Schedule II


BEC Cost Billing and Sharing
 
Direct Costs – all costs and expenses of every type, including but not limited
to, labor, materials, and equipment, incurred directly in the operation of any
property owned by BEC will be directly charged to BEC. In the case of properties
jointly owned by BEC and BBEP, then Direct Costs are costs attributable to the
proportionate ownership interest owned by BEC. These costs include, but are not
necessarily limited to:
 

 
·
All lease operating expenses, fuel costs, utilities, chemicals, equipment costs,
and the costs of all outside vendors and contractors for supplies, equipment and
work performed in, or directly for the benefit of, the field.

 

 
·
All salaries, benefits, recruiting costs and short term incentive payments
attributable to individuals working directly on BEC Business or properties.

 

 
·
All costs associated with drilling, reworking, completing, maintaining and
operating all producing and injection wells.

 

 
·
All abandonment and remediation/environmental costs incurred with respect to the
field.

 

 
·
Liability and property insurance costs are allocated to each property based upon
the risk allocation provided by the broker and underwriters.

 

 
·
All direct costs associated with North Hills LLC or other real estate owned by
BEC.

 

 
·
The same standards apply to direct billing of charges to BBEP.

 
LTIP Costs– all costs associated with BEC sponsored long term incentive plans or
other employee incentive plans, including equity-based plans or agreements will
be directly charged to BEC.
 

 
·
Provided below are two lists showing all LTIP or equity plans currently
sponsored in whole or in part by BEC:

 

 
·
It is the understanding of the parties that at the closing of the pending
acquisition of ownership interests in BEC from Provident, the following plans
and/or awards will be fully paid out pursuant to the change in control
provisions applicable to such plans:

 
EQUITY PLAN
LIABLE PARTY
ALLOCATED LIABILITY PERCENTAGE
BreitBurn Energy Company L.P. 2007 Long-Term Incentive Plan – Performance and
Restricted Awards
BEC
100%

 

--------------------------------------------------------------------------------


 
EQUITY PLAN
LIABLE PARTY
ALLOCATED LIABILITY PERCENTAGE

BreitBurn Energy Company L.P. Unit Appreciation Plan for Officers and Key
Individuals—all Unit Appreciation Rights tied to the net asset value of BECLP
(per Article II of the applicable Amended and Restated Award Agreements under
such plan)
BEC
100%
     
BreitBurn Energy Company L.P. Unit Appreciation Plan for Officers and Key
Individuals—all Unit Appreciation Rights with an exercise price based on the
original price per unit in the Partnerships initial public offering (per Article
IV of the applicable Amended and Restated Award Agreements under such plan)
BEC
100%
     
BECLP Director Grants – Grant Billing & Randy Findlay
BEC
100%
     
BreitBurn Energy Company L.P. Unit Appreciation Plan – Profits Interest
Agreements dated October 1, 2007 with Mssrs. Jackson, Andress, Brown, Jackson
Washburn and Gregory Moroney; [All of these interests will be converted to Class
A shares in BEH except Moroney to be paid in cash]
BEC
100%

 

 
·
After the closing of the pending acquisition of ownership interests in BEC from
Provident, the only remaining historical LTIP or equity plans sponsored by BEC
are shown below. BEC will be charged its proportionate share of the costs of
these plans as they are paid out. The parties agree that no further awards shall
be made to any plan participants under these plans.

 

--------------------------------------------------------------------------------


 
EQUITY PLAN
LIABLE PARTY
ALLOCATED LIABILITY PERCENTAGE
BreitBurn Energy Company L.P. Long Term Incentive Plan (as amended on June 28,
2006)—all awards granted in 2006
BBEP
BEC
36%
64%
     
BreitBurn Energy Company L.P. Long Term Incentive Plan (as amended on June 28,
2006)—all awards granted in 2007
BEC
100%
     
BreitBurn Energy Company L.P. Unit Appreciation Plan for Employees and
Consultants
BBEP
BEC
48.9%
51.1%

 

 
·
Any new LTIP plan established by BEC will be administered by BreitBurn
Management and will be charged directly to BEC.

 

 
·
BEC will not be responsible for the costs of LTIP Plans sponsored by BBEP,
including the costs of RPU’s and CPU’s denominated to be paid in BBEP units.

 
Third-Party Costs - costs incurred by BreitBurn Management on behalf of BEC with
entities or persons other than a BEC Group Party or a BreitBurn Management Party
relating solely to the Business or the assets of BEC and which are separately
billed and segregated from costs incurred with respect to the assets of BBEP,
including but not limited to, the third-party costs shown below, will be billed
directly to BEC.
 

 
·
Outside accounting, auditing, tax and SOX compliance fees and costs.

 

 
·
Outside reserve and other engineering fees and costs.

 

 
·
Outside legal fees and costs.

 

 
·
Outside risk management costs.

 

 
·
Consultant and independent contractor fees and costs.

 

 
·
All fees and costs associated with a BEC acquisition or divestiture.

 

 
·
Costs incurred by North Hills LLC or in conjunction with other BEC owned real
estate.

 

 
·
The same standards apply to direct billing of third-party costs to BBEP.

 

--------------------------------------------------------------------------------


 
Fixed Fee - a monthly fee of Seven Hundred and Seventy-Five Thousand Dollars
($775,000) for the performance of the Services through December 31, 2008 as
adjusted for the period after December 31, 2008 pursuant to Section 4.1(b) and
based on the parameters set forth below.
 

 
·
The Fixed Fee will reimburse BreitBurn Management an allocated portion of all
general and administrative costs incurred by BreitBurn Management for salaries,
overhead and other costs utilized in the operation of both BBEP and BEC and
their properties. These costs (“Fixed Fee Costs”) include all general and
administrative costs incurred by BreitBurn Management at or above the Asset
Manager level (or its equivalent) including but not limited to:

 

 
o
Salaries, bonuses, recruitment costs, benefits and related human resources
expenses related to employees and contract labor who perform support Services
for both BBEP and BEC generally in the areas of: management; accounting, tax and
internal audit; legal; finance; information technology; environmental, health
and safety; engineering; geotechnical; business development; risk management;
land and real estate; human resources; treasury; and office support.

 

 
o
Office rent, supplies, equipment rentals and leases, expensed computer and
information technology costs and telephone charges.

 

 
o
Computer and information technology equipment, office furnishings, and other
capital costs, charged annually on the basis of a reasonable ammortization
schedule.

 

 
o
Legal and other professional costs.

 

 
o
Dues and publications, postage, charitable gifts and delivery costs.

 

 
o
Automobiles.

 

 
o
Travel and entertainment.

 

 
o
Insurance not directly charged to fields, including Director’s and Officer’s
liability insurance. Insurance is charged to BBEP and BEC based on the risk
allocation provided by the broker and underwriters.

 

 
o
None of the above expenses shall be duplicative of Direct Costs, LTIP Costs or
Third-Party Costs. The costs covered by the Fixed Fee shall exclude all such
costs.

 

 
·
The Fixed Fee costs shall be allocated between BBEP and BEC based on a detailed
review of how the individual employees working on both BEC and BBEP Business and
Properties will most likely split their time between BBEP and BEC during the
ensuing calendar year. This estimation will be made in good faith by BreitBurn
Management based upon a review of the ensuing year’s projected capital budgets
for the entities and the expected allocation of resources for both routine and
new initiatives.

 

--------------------------------------------------------------------------------


 

 
·
For calendar year 2008, the analysis described above resulted in an allocation
of Fixed Fee Costs of 68% to BBEP and 32% to BEC. That figure will be
reevaluated and adjusted each year based upon the projected budgets for each
entity as described here.

 

 
·
The Fixed Fee will be determined by multiplying the applicable allocation
percentage times the Fixed Fee Costs portion of the BreitBurn Management budget
for the applicable year. The resulting allocation applicable to BEC for the year
shall be divided by 12 to arrive at the monthly Fixed Fee to be utilized during
the ensuing calendar year.

 

 
·
On or about November 1 of each year, BreitBurn Management will supply both BBEP
and BEC with a recommendation for the allocation of Fixed Fee Costs and proposed
monthly Fixed Fee for the ensuing year’s budget, together with all appropriate
backup material explaining the recommendation for the proposed fee.

 

 
·
In the event that either BBEP or BEC make a significant acquisition or
divestiture during the course of a calendar year, then BreitBurn Management will
reevaluate the allocation percentage for Fixed Fee costs and, if appropriate,
recommend a revised monthly Fixed Fee to be applicable for the remainder of the
calendar year.




--------------------------------------------------------------------------------

